Exhibit 99.1 Centennial Communications Announces Fiscal Fourth-Quarter and Full-Year Results Fiscal Fourth-Quarter Net Income of $0.33 per Diluted Share, Compared to Net Income of $0.10 per Diluted Share in the Prior-Year Quarter Fiscal Fourth-Quarter Consolidated Adjusted Operating Income of $126.2 Million, up 20 Percent Year-Over-Year From $105.6 Million Fiscal Fourth-Quarter Consolidated Revenue of $261.8 Million, up 1 Percent Year-Over-Year From $258.7 Million WALL, NJ(Marketwire - July 30, 2009) - Centennial Communications Corp. (NASDAQ:
